DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-10-12 has been entered.

Response to Amendments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-10-27. Claims 1-5, 8-12, 15-17, 20, 22-24, 26-27, 31-38 are pending, following Applicant's cancellation of claim 30.  Claims 1, 8, 15, 20 is/are independent.
Claim 30 has been cancelled.  No pending claims have been amended.  Applicant's arguments been fully considered, but are not persuasive.  Note that this action is made FINAL.  See MPEP § 706.07(a).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
see page(s) 16-17 of Applicant’s Remarks), Applicant argues that it would not have been obvious to have combined the prior art of record (in particular,  U.S. Publication 20030229810 (hereinafter "Bango '810") in view of U.S. Publication 20090292984 to Bauchot et al. (hereinafter "Bauchot '984")) to disclose “transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device” because, in Applicant's view Bango '810 teaches away from the combination.  However, Bango '810 discloses two embodiments: one that uses a screen and camera [Bango '810 ¶ 0012, 0010, 0017] and another that instead sends 'captured screenshots' of rendered content to primary computer without using an image sensor [Bango '810 ¶ 0015].  A person of ordinary skill in the art would have recognized the utility of modifying the screenshot transmission of Bango '810 to render the page as a plurality of sub-images, as taught by Bauchot '984 [Bauchot '984 ¶ 0060, 0063, 0066].  Such a scheme would have better organized the content, been more adaptable to different screen sizes, and allowed reuse of rendered sub-images without recreating them each and every time.  Further, Examiner is not persuaded by Applicant's assertion that receiving an HTML image map connecting a plurality of images is necessary a "more vulnerable arrangement" for the user device than receiving a captured screenshot alone.  Is Applicant assuming that executable code from the code domain web page will be embedded in the HTML image map and executed on the user device?  Such an arrangement is not inherent in an HTML image map.
Further, Bango '810 itself suggests that its is appropriate to discard the screen and camera embodiment that Applicant alleges is most secure in favor the captured screenshot embodiment that has advantages in cost.  The captured screenshot embodiment is also likely to 
Thus, while Bango '810 has security as a goal, Bango '810 does not teach away from sending a plurality of sub-images similar to its own captured screenshots, with an HTML image map to connect and arrange them.
With respect to claim(s) 1 (see page(s) 19 of Applicant’s Remarks), Applicant further argues that it would not have been obvious to have combined the prior art of record (in particular, Bango '810 in view of Bauchot '984) because doing so would, in Applicant's view "fundamentally change Bango", replacing Bango '810's scheme with "a completely different solution" by means of impermissible hindsight.   However, Bango '810 already has an embodiment that sends 'captured screenshots' of rendered content to primary computer without using an image sensor [Bango '810 ¶ 0015].  Further, Bango '810 already coordinates user actions (e.g., clicks) with locations on an image [Bango '810 ¶ 0039].  Thus, it is hardly a fundamental change to use Bauchot '984's plurality of sub-images [Bauchot '984 ¶ 0060, 0063, 0066] in place of Bango '810 's single unified image.  This change necessitates some scheme for identifying the arrangement of the sub-images, but Bauchot '984 teaches a mark-up language image map [Bauchot '984 ¶ 0075, 0101] to handle this issue.  It need not be an image map full of suspect code from the original code domain web page.  Using such an image map would be a natural modification of the correlation already being performed in Bango '810 to allow user interaction [Bango '810 ¶ 0039] with the image domain page.  Accordingly, Examiner is not persuaded that the proposed modification would represent a complete different solution, not a change of the principle of operation.  Further, such a modification would have obvious for the 
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Bango '810 in view of Bauchot '984 
Bango '810 in view of Bauchot '984 in view of Field '452 
Bango '810 in view of Bauchot '984 in view of Ballapragada '741
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


8

[Wingdings font/0xFC]

9

[Wingdings font/0xFC]

10

[Wingdings font/0xFC]

11

[Wingdings font/0xFC]

12

[Wingdings font/0xFC]

15
[Wingdings font/0xFC]


16
[Wingdings font/0xFC]


17
[Wingdings font/0xFC]


20
[Wingdings font/0xFC]


22


[Wingdings font/0xFC]
23


[Wingdings font/0xFC]
24
[Wingdings font/0xFC]


26
[Wingdings font/0xFC]


27
[Wingdings font/0xFC]


31
[Wingdings font/0xFC]


32
[Wingdings font/0xFC]


33

[Wingdings font/0xFC]

34

[Wingdings font/0xFC]

35
[Wingdings font/0xFC]


36
[Wingdings font/0xFC]


37
[Wingdings font/0xFC]


38
[Wingdings font/0xFC]




Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-12, 15-17, 20, 22-24, 26-27, 30-38 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20030229810 (hereinafter "Bango '810") in view of U.S. Publication 20090292984 to Bauchot et al. (hereinafter "Bauchot '984").  Bango '810 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Bauchot '984 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a first request for a first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to a website associated with the requested first web page and in response to the first request, a second request for the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the first web page, the first set of data being in a first domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the first set of data in the first domain format, a first set of graphical images, the first set of graphical images representing respective portions of the first set of data in a second domain format, the second domain format being different than the first domain format (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not explicitly disclose transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device
However, Bango '810 discloses transmitting, to the user device, the first set of graphical images to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Bauchot '984 discloses transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101]; renders page as a plurality of subimages [Bauchot '984 ¶ 0060, 0063, 0066], preventing transmission of malicious code [Bauchot '984 ¶ 0014, 0056])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device
A person having ordinary skill in the art would have been motivated to combine them at least because the conversion to multiple subimages with an image map of Bauchot '984 would provide support for the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810 and ensure full delivery of approved content despite efforts to suppress display of parts of that content.  A person having ordinary skill in the art would have been further motivated to combine them at least because Bauchot '984 teaches [Bauchot '984 ¶ 0014, 0056, 0060, 0063, 0066; see also [Bauchot '984 ¶ 0075, 0101] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (image map for multiple subimages [Bauchot '984 ¶ 0075, 0101, 0060, 0063, 0066]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known technique  (image map for multiple subimages [Bauchot '984 ¶ 0075, 0101, 0060, 0063, 0066]) to known devices and/or methods  (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as 
Per claim 2 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, a command for interacting with the first web page ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses forwarding the command to the web site for execution (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, in response to the forwarded command, a second set of data associated with a second web page, the second set of data being in the first domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the second set of data, a second set of graphical images, the second set of graphical images representing respective portions of the second set of data in the second domain format (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose  transmitting, to the user device, in place of the second web page, the second set of graphical images with correlation data1 configured to enable a user to interact with the second set of graphical images on the user device in a manner that is substantially the same as though the user device had received the 
However, Bango '810 discloses transmitting, to the user device, in place of the second web page, the second set of graphical images to enable a user to interact with the second set of graphical images on the user device in a manner that is substantially the same as though the user device had received the second web page in the first domain format and the second web page had been rendered from the first domain format by the program operating on the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Bauchot '984 discloses transmitting, to the user device, in place of the second web page, the second set of graphical images with correlation data configured to enable a user to interact with the second set of graphical images on the user device in a manner that is substantially the same as though the user device had received the second web page in the first domain format and the second web page had been rendered from the first domain format by the program operating on the user device (uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with image map and multiple subimages of Bauchot '984 to arrive at an apparatus, method, and product including:
transmitting, to the user device, in place of the second web page, the second set of graphical images with correlation data configured to enable a user to interact with the second set of graphical images on the user device in a manner that is substantially the same as though the user device had received the second web page in the first domain format and the second web page had been rendered from the first domain format by the program operating on the user device
Per claim 3 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, a user input to the first web page (passes user inputs on primary computer to staging computer [Bango '810 ¶ 0017])
Bango '810 discloses forwarding, to the web site, the user input (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating graphical image data corresponding to the user input ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the user device, the graphical image data corresponding to the user input (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 4 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, the first set of graphical images comprises transmitting the first set of graphical images over a first interface ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the user device, the graphical image data corresponding to the rendering of the first web page comprises transmitting the graphical image data over a second interface, separate from the first interface (opto-coupler image source and image sensor sends data to primary computer [Bango '810 ¶ 0012, 0010, 0017])
Per claim 5 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses generating the first set of graphical images comprises rendering the first web page in an image format (converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; staging computer outputs video [Bango '810 ¶ 0028)
Per claim 15 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a request for an executable component (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to a website associated with the executable component and in response to the first request, a second request for the executable component (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the executable component, the first set of data being in a first domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033])
Bango '810 discloses rendering the first set of data to generate a first set of graphical images, the first set of graphical images representing respective portions of the first set of data in a second domain format, the second domain format being different than the first domain format (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 does not disclose transmitting, to the user device, in place of the executable component, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the executable component in the first domain format and the executable component had been rendered from the first domain format by a program operating on the user device
However, Bango '810 discloses transmitting, to the user device, in place of the executable component, the first set of graphical images to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the executable 
Further:
Bauchot '984 discloses transmitting, to the user device, in place of the executable component, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the executable component in the first domain format and the executable component had been rendered from the first domain format by a program operating on the user device (uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with image map and multiple subimages of Bauchot '984 to arrive at an apparatus, method, and product including:
transmitting, to the user device, in place of the executable component, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the executable component in the first domain format and the executable component had been rendered from the first domain format by a program operating on the user device
Per claim 16 (dependent on claim 15):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, a request for an executable component, comprises receiving the request over a first interface (mouse and keyboard interface for user interaction [Bango '810 ¶ 0039, 0012])

Per claim 17 (dependent on claim 15):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses rendering the executable component to generate the first set of graphical comprises rendering the executable in an image format (converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; staging computer outputs video [Bango '810 ¶ 0028)
Per claim 20 (independent):
Bango '810 discloses a method, performed by an intermediate device residing on a network, for protecting a user device on the network from executing malicious code (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a first request for a first web page associated with an Internet web site (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, over the network, to a website associated with the requested first web page and in response to the first request, a second request for the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the requested first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the first set of data in the first domain format, a first set of graphical images, the first set of graphical images representing respective portions of the first set of data in a second domain format, the second domain format being different than the first domain format the first web page as received includes executing code included with the first web page (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 does not disclose transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device
However, Bango '810 discloses transmitting, to the user device, the first set of graphical images to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015]; permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Further:
Bauchot '984 discloses transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with image map and multiple subimages of Bauchot '984 to arrive at an apparatus, method, and product including:
transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received 
Per claim 24 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 26 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Per claim 27 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 31 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 does not disclose discloses the first set of graphical images comprises at least a first graphical image correlated with a first hyperlink on the first web page and a second graphical image being correlated with a second hyperlink on the first web page
Further:
Bauchot '984 discloses the first set of graphical images comprises at least a first graphical image correlated with a first hyperlink on the first web page and a second graphical image being correlated with a second hyperlink on the first web page (renders page as a plurality of subimages [Bauchot '984 ¶ 0060, 0063, 0066], preventing transmission of malicious code [Bauchot '984 ¶ 0014, 0056]; uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101]; correlates new images to hyperlinks to maintain interactivity [Bauchot '984 ¶ 0075, 0101])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with image map 
the first set of graphical images comprises at least a first graphical image correlated with a first hyperlink on the first web page and a second graphical image being correlated with a second hyperlink on the first web page
Per claim 32 (dependent on claim 1):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 does not disclose the program operating on the user device comprises a browser
Further:
Bauchot '984 discloses the program operating on the user device comprises a browser (preventing transmission of malicious code to client browser [Bauchot '984 ¶ 0014, 0056])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with image map and multiple subimages of Bauchot '984 to arrive at an apparatus, method, and product including:
the program operating on the user device comprises a browser
Per claim 35 (dependent on claim 15):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 36 (dependent on claim 15):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 32 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 37 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 38 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 32 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 8-12, 33, 34 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bango '810 in view of Bauchot '984 in view of U.S. Publication 20060230452 to Field (hereinafter "Field '452").  Field '452 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 8 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from a user device operating on the user device, a first request for a first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose comparing the web site against a safe list
Bango '810 does not disclose if the web site is on the safe list
Bango '810 discloses requesting the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses transmitting the first web page to the user device (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 does not disclose if the web site is not on the safe list

Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the first web page, the first set of data being in a first domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the first set of data in the first domain format, a first set of graphical images, the first set of graphical images representing respective portions of the first set of data in a second domain format, the second domain format being different than the first domain format ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device
However, Bango '810 discloses transmitting, to the user device, the first set of graphical images to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 ¶ 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Bauchot '984 discloses transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device (uses markup language image maps to correlate user interaction with rendered images [Bauchot '984 ¶ 0075, 0101])

Bauchot '984 discloses transmitting, to the user device, the first set of graphical images with correlation data configured to enable a user to interact with the first set of graphical images on the user device in a manner that is substantially the same as though the user device had received the first web page in the first domain format and the first web page had been rendered from the first domain format by a program operating on the user device
Further:
Field '452 discloses comparing the web site against a safe list and if the web site is on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
comparing the web site against a safe list and if the web site is on the safe list
if the web site is not on the safe list
A person having ordinary skill in the art would have been motivated to combine them at least because the whitelist policy of Field '452  would prevent unnecessary work, conversions, and loss of functionality.  A person having ordinary skill in the art would have been further motivated to combine them at least because Field '452  teaches [Field '452 ¶ 0035, 0057] 
Per claim 9 (dependent on claim 8):
Bango '810 in view of Bauchot '984 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted  external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed 
if the web site is not on the safe list
Per claim 10 (dependent on claim 8):
Bango '810 in view of Bauchot '984 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
if the web site is not on the safe list
Per claim 11 (dependent on claim 8):
Bango '810 in view of Bauchot '984 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Bango '810 in view of Bauchot '984 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 33 (dependent on claim 8):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 34 (dependent on claim 8):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 32 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 22, 23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Bango '810 in view of Bauchot '984 in view of U.S. Publication 20120109741 to Ballapragada et al. (hereinafter "Ballapragada '741").  Ballapragada '741 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 22 (dependent on claim 20):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
Bango '810 does not disclose the correlation data comprises an HTML image map correlating the first set of graphical images to the first web page
Further:
Ballapragada '741 discloses the correlation data comprises an HTML image map correlating the first set of graphical images to the first web page (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
the correlation data comprises an HTML image map correlating the first set of graphical images to the first web page
A person having ordinary skill in the art would have been motivated to combine them at least because the communication protocols and HTML overlay of Ballapragada '741 would provide a ready and robust implementation supporting the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810.  A person having 
Per claim 23 (dependent on claim 22):
Bango '810 in view of Bauchot '984 discloses the elements detailed in the rejection of claim 22 above, incorporated herein by reference
Bango '810 does not disclose the HTML image map is wrapped in a frame compatible with a browser operating on the user device

Ballapragada '741 discloses the HTML image map is wrapped in a frame compatible with a browser operating on the user device
(browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
the HTML image map is wrapped in a frame compatible with a browser operating on the user device

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114  and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the claim 1 recites "correlation data configured to enable a user to interact with the first set of graphical images" while claim 2 dependent therefrom recites "correlation data configured to enable a user to interact with the second set of graphical images".  Designating these as first and second correlation data might improve clarity.  However, at the present time no dependent claim refers to these antecedents in any ambiguous way, so such a designation is not yet necessary.